Bullard, J.
This is an action to recover damages for an injury
received by the plaintiff, in consequence, of being run over by the defendant’s dray. He recovered two hundred dollars, and the defendant appealed. The case turns principally upon mere questions of fact; and on the merits nothing is shown which would justify our interference. There is, however, a bill of exceptions in the record, which we are expected probably to notice, although the case has been submitted by the appellant without argument.
It appears that .on the trial, the plaintiff, in order to prove that the dray was owned by the defendant, and that he had a license to run. it, according to the city ordinances, produced a license bond dated in 1836, and offered to prove that its proper date was 1837, within which year the injury was sustained; and the bill of exceptions was taken to the ruling of the court, by which that evidence was ad*258mitted. It was shown, as itappears by the same bill, that the bond was contained in a bound book, all the entries in which, both before and after the one in question, were in 1837, having been altered from 1836 in the printed form; and the evidence was in our opinion properly admitted to show that it was a mere clerical error or omission, more especially as a dray of the same number was actually employed during that year, and we are not to presume, nor could the defendant allege that it was running without any license, and in violation of the city regulations.

Judgment affirmed.